Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        18-JUN-2020
                                                        12:16 PM



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN THE INTEREST OF SK, LK JR., SKF, LK


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-S NO. 17-00094)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Ayabe, in place of Pollack, J., recused)

          Petitioner/Mother-Appellant’s application for writ of

certiorari, filed on April 20, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 18, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Bert I. Ayabe